893 S.W.2d 949 (1994)
The CADLE COMPANY, Petitioners,
v.
BANKSTON & LOBINGIER, a Partnership, Betty C. Bankston, Individually, and as Independent Executrix of the Estate of John R. Bankston, the Community Estate of John R. Bankston and Betty C. Bankston, David B. Lobingier, and the Community Estate of David B. Lobingier and Gay A. Lobingier, Respondents.
No. 94-0291.
Supreme Court of Texas.
December 8, 1994.
Michael L. Jones, Dallas, for petitioners.
David B. Lobingier, Kathryn S. Lanford and David L. Evans, Fort Worth, for respondents.
PER CURIAM.
Petitioner's application for writ of error is denied. The Court neither approves nor disapproves of the court of appeals' discussion of mental anguish damages. 868 S.W.2d 918, 924.